Exhibit 2.51 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “ Agreement ”), dated as of November 24, 2015, is made by and between: a) NewLead Holdings Ltd. , a company established under the laws of Bermuda with a registered address at Canon’s Court, 22, Victoria Street, Hamilton, Bermuda (the “ Company ”), and b) Terra Stabile S.A. , a company established under the laws of Greece with registered office at 9 Krevata Street, Piraeus 18535, Greece (the “ Holder ”). (Jointly the Parties and singly the Party) WHEREAS, pursuant to that certain Settlement Agreement, dated as of December 11, 2013, (the “
